

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.
 
 
9% CONVERTIBLE DEBENTURE
 
CROMWELL URANIUM CORP.
 
DUE JUNE 22, 2010
 


Original Issue Date: June 22, 2007
US$___



This Debenture is one of a series of duly authorized and issued convertible
debentures of Cromwell Uranium Corp., a Nevada corporation (the “Company”)
designated its 9% Convertible Debentures due on June 22, 2010 (the “Debenture”)
issued to ___ (together with its permitted successors and assigns, the “Holder”)
pursuant to exemptions from registration under the Securities Act of 1933, as
amended, pursuant to a Securities Purchase Agreement, dated June 22, 2007 (the
“Securities Purchase Agreement”) among the Company and the Holder.
 
ARTICLE I.  
 
Section 1.01  Principal and Interest. For value received, the Company hereby
promises to pay to the order of the Holder, in lawful money of the United States
of America and in immediately available funds the principal sum
of ________  Dollars ($_______).
 
(a)  Interest shall accrue on the unpaid principal balance of the Debenture at
the rate of nine percent (9%) per year (compounded monthly) commencing 120 days
from the Original Issue Date until June 22, 2010 (the “Maturity Date”). Interest
shall be calculated on the basis of a 360-day year.
 
(b)  Commencing 120 days from the Original Issue Date, the Company shall pay the
Holder equal monthly installments of principal, together with accrued interest
as
 
 
1

--------------------------------------------------------------------------------


 
aforesaid. Thereafter, on the first business day of each month through and
including the month in which the Maturity Date occurs, the Company shall pay
such monthly installments of principal and interest. On the Maturity Date, the
entire unpaid principal amount and all accrued and unpaid interest shall be paid
to the Holder on the Maturity Date, unless this Debenture is converted in
accordance with Section 1.02 herein.
 
(c)  Except as otherwise set forth in this Debenture, the Company may not prepay
any portion of the principal amount of this Debenture without the prior written
consent of the Holder.
 
Section 1.02  Conversion.
 
(a)  Optional Conversion. From and after October 30, 2007, the Holder shall be
entitled, at its option, to convert, at any time and from time to time, until
payment in full of this Debenture, all or any part of the principal amount of
the Debenture, plus accrued and unpaid interest thereon, into units (“Units”) of
the Company’s securities, at a price (the “Conversion Price”) of $0.50 per Unit.
Each Unit shall consist of one share (the “Conversion Shares”) of the Company’s
common stock, par value $.001 per share (the “Common Stock”), and one common
stock purchase warrant (the “Warrants”). Each Warrant shall entitle the holder
to purchase one share of Common Stock (the “Warrant Shares”) at an exercise
price (the “Exercise Price”) of $0.75 per share, and shall be exercisable for a
period of five years commencing the date of issuance. No fraction of shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. The
number of Units issuable upon a conversion hereunder shall be determined by the
quotient obtained by dividing (x) the outstanding principal amount of this
Debenture, plus accrued and unpaid interest thereon, to be converted as set
forth in the applicable Conversion Notice by (y) the Conversion Price. To
convert this Debenture, the Holder hereof shall deliver written notice thereof,
substantially in the form of Exhibit A to this Debenture, with appropriate
insertions (the “Conversion Notice”), to the Escrow Agent (as defined in the
Securities Purchase Agreement) and the Company at its address as set forth
herein. The date upon which the conversion shall be effective (the “Conversion
Date”) shall be deemed to be the date set forth in the Conversion Notice. Except
as otherwise provided herein, the Company shall not have the right to object to
the conversion or the calculation of the applicable conversion price, absent
manifest error. Any conversion of any portion of the Debenture to Units shall be
deemed to be a pre-payment of principal plus accrued and unpaid interest,
without any penalty, and shall be credited against any future payments of
principal and interest in the order that such payments become due and payable.
 
(b)  Mandatory Conversion. Simultaneously with the closing of the Merger, this
Debenture will automatically convert as to all unpaid principal, plus accrued
interest, if any, into Units at the Conversion Price. The Company shall afford
the Holder the opportunity to become a party to all agreements and instruments
to be executed by the investors in the subsequent private placement offering
(the “PPO”) by the Company of Units (which PPO shall commence following the
closing of the Merger), including, but not limited to, a registration rights
agreement (the “Registration Rights Agreement”). The Registration Rights
Agreement shall, among other things, register the Conversion Shares and the
Warrant Shares under the Securities Act.
 
 
2

--------------------------------------------------------------------------------


 
Section 1.03  Reservation of Common Stock. As set forth in Section 4(e) of the
Securities Purchase Agreement, the Company shall reserve and keep available out
of its authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of this Debenture and the exercise of the Warrants,
that number of shares of Common Stock equal to the sum of (i) the number of
shares of Common Stock into which the Debenture is convertible from time to time
based upon the Conversion Price, plus (ii) the number of shares of Common Stock
for which the Warrants are exercisable from time to time based upon the Exercise
Price.
 
Section 1.04  Absolute Obligation/Ranking. Except as expressly provided herein,
no provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, interest
and liquidated damages (if any) on, this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of the Company. This Debenture ranks pari passu with all other
Debentures now or hereinafter issued pursuant to the Securities Purchase
Agreement.
 
Section 1.05  Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.
 
Section 1.06  Different Denominations. This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be made for such registration of transfer or exchange.
 
Section 1.07  Investment Representations. This Debenture has been issued subject
to certain investment representations of the original Holder set forth in the
Securities Purchase Agreement and may be transferred or exchanged only in
compliance with the Securities Purchase Agreement and applicable federal and
state securities laws and regulations.
 
Section 1.08  Reliance on Debenture Register. Prior to due presentment to the
Company for transfer or conversion of this Debenture, the Company and any agent
of the Company may treat the Person in whose name this Debenture is duly
registered on the Debenture Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Debenture is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.
 
ARTICLE II.
 
Section 2.01  Amendments and Waiver of Default. The Debenture may not be amended
without the consent of the Holder. Notwithstanding the above, without the
consent of the Holder, the Debenture may be amended to cure any ambiguity,
defect or inconsistency or to make any change that does not adversely affect the
rights of the Holder.
 
 
3

--------------------------------------------------------------------------------


 
 
ARTICLE III.
 
Section 3.01  Events of Default. Each of the following events shall constitute a
default under this Agreement (each an “Event of Default”):
 
(a)  failure by the Company to pay principal amount or interest due hereunder
within ten (10) days of the date such payment is due;
 
(b) failure by the Company’s transfer agent to issue Common Stock to the Holder
within five (5) days of the Company’s receipt of the attached Conversion Notice
from Holder in accordance with the Securities Purchase Agreement;
 
(c) failure by the Company for ten (10) days after notice to it to comply with
any of its other agreements in the Debenture;
 
(d) the Company shall: (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking: (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction;
 
(e) any case, proceeding or other action shall be commenced against the Company
for the purpose of effecting, or an order, judgment or decree shall be entered
by any court of competent jurisdiction approving (in whole or in part) anything
specified in Section 3.01(d) hereof, or any receiver, trustee, assignee,
custodian, sequestrator, liquidator or other official shall be appointed with
respect to the Company, or shall be appointed to take or shall otherwise acquire
possession or control of all or a substantial part of the assets and properties
of the Company, and any of the foregoing shall continue unstayed and in effect
for any period of sixty (60) days;
 
(f)  any material obligation of the Company for the payment of borrowed money is
not paid when due or within any applicable grace period, or such obligation
becomes or is declared to be due and payable before the expressed maturity of
the obligation, or there shall have occurred an event that, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable before the
expressed maturity date of the obligation;
 
(g) a breach by the Company of any material contract that would have a Material
Adverse Effect (as defined in the Securities Purchase Agreement);
 
 
4

--------------------------------------------------------------------------------


 
(h) the Common Stock shall not be eligible for quotation on or quoted for
trading on the OTC Bulletin Board and shall not again be eligible for and quoted
for trading thereon within five (5) trading days; or
 
(i) any default, whether in whole or in part, shall occur in the due observance
or performance of any obligations or other covenants, terms or provisions to be
performed under the Securities Purchase Agreement which is not cured by the
Company within ten (10) days after receipt of written notice thereof.


If any Event of Default occurs, the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become, at the Holder’s election, immediately due and
payable in cash. Commencing five (5) days after the occurrence of any Event of
Default that results in the eventual acceleration of this Debenture, the
interest rate on this Debenture shall accrue at the rate of 18% per annum, or
such lower maximum amount of interest permitted to be charged under applicable
law. All Debentures for which the full amount hereunder shall have been paid in
accordance herewith shall promptly be surrendered to or as directed by the
Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
ARTICLE IV.
 
Section 4.01  Re-issuance of Debenture. When the Holder elects to convert a part
of the Debenture, then the Company shall reissue a new Debenture in the same
form as this Debenture to reflect the new principal amount and the Holder shall
return the Debenture to the Company for cancellation.
 
 
ARTICLE V.
 
Section 5.01  Anti-dilution. Adjustment of Conversion Price. The Conversion
Price shall be adjusted from time to time as follows:
 
(a)  Adjustment of Conversion Price and Number of Shares upon Issuance of Common
Stock. If at any time after the Original Issue Date, the Company issues or
sells, or is deemed to have issued or sold, any shares of Common Stock (other
than (i) Excluded Securities (as defined herein) and (ii) shares of Common Stock
which are issued or deemed to have been issued by the Company in connection with
an Approved Stock Plan (as defined herein) or upon issuance, exercise or
conversion of the Other Securities (as defined herein)) for a consideration per
share less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issuance or sale, then immediately after
such issue or sale the Conversion Price then in effect shall be reduced to an
amount equal to such consideration per share, provided that in no event shall
the Conversion Price be reduced below $.001.
 
 
5

--------------------------------------------------------------------------------


 
(b)  Effect on Conversion Price of Certain Events. For purposes of determining
the adjusted Conversion Price under Section 5.01(a) above, the following shall
be applicable:
 
(i)  Issuance of Options. If after the date hereof, the Company in any manner
grants any rights, warrants or options to subscribe for or purchase Common Stock
or convertible securities (“Options”), other than Excluded Securities or Other
Securities issued or deemed to have been issued in connection with any Approved
Stock Plan, and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
of any convertible securities issuable upon exercise of any such Option is less
than the Conversion Price then in effect, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the granting or sale of such Option for such price per share. For
purposes of this Section 5.01(b)(i), the lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion or exchange of such convertible securities shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option or upon conversion or exchange of any
other convertible security other than this Debenture issuable upon exercise of
such Option. No further adjustment of the Conversion Price shall be made upon
the actual issuance of such Common Stock or of such convertible securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange of such convertible securities.
 
(ii)  Issuance of Convertible Securities. If the Company in any manner issues or
sells any convertible securities after the Original Issue Date, other than
Excluded Securities or Other Securities issued or deemed to have been issued in
connection with an Approved Stock Plan, and the lowest price per share for which
one share of Common Stock is issuable upon the conversion or exchange thereof is
less than the Conversion Price then in effect, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such convertible securities for
such price per share. For the purposes of this Section 5.01(b)(ii), the lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the convertible security and
upon conversion or exchange of such convertible security. No further adjustment
of the Conversion Price shall be made upon the actual issuance of such Common
Stock upon conversion or exchange of such convertible securities, and if any
such issue or sale of such convertible securities is made upon exercise of any
Options for which adjustment of the Conversion Price had been or are to be made
pursuant to other provisions of this Section 5.01(b), no further adjustment of
the Conversion Price shall be made by reason of such issue or sale.
 
(iii)  Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any convertible securities, or the rate at
which any convertible securities are convertible into or exchangeable for Common
Stock changes at any time, the Conversion Price in effect at the time of such
change shall be adjusted to the Conversion Price which would have been in effect
at such time had such Options or convertible securities provided
 
 
6

--------------------------------------------------------------------------------


 
for such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold and the
number of shares of Common Stock issuable upon conversion of this Debenture
shall be correspondingly readjusted. For purposes of this Section 5.01(b)(iii),
if the terms of any Option or convertible security that was outstanding as of
the Original Issue Date are changed in the manner described in the immediately
preceding sentence, then such Option or convertible security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment pursuant
to this Section 5.01(b) shall be made if such adjustment would result in an
increase of the Conversion Price then in effect.
 
(c)  Effect on Conversion Price of Certain Events. For purposes of determining
the adjusted Conversion Price under Sections 5.01(a) and 5.01(b), the following
shall be applicable:
 
(i)  Calculation of Consideration Received. If any Common Stock, Options or
convertible securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefore will be deemed to be the net
amount received by the Company therefore. If any Common Stock, Options or
convertible securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the market price of such securities on the date of receipt of such
securities (measured by the closing sale price of such securities on the
Over-the-Counter Bulletin Board or its principal trading market). If any Common
Stock, Options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefore will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or convertible
securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the holders of
the principal amount of the Debentures then outstanding. If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the
tenth (10th) day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of the principal
amount of the Debentures then outstanding. The determination of such appraiser
shall be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne by the Company.
 
(ii)  Integrated Transactions. In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for a consideration of $.001.
 
(iii)  Treasury Shares. The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held will be considered
an issue or sale of Common Stock.
 
 
7

--------------------------------------------------------------------------------


 
(iv)  Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in convertible securities or
(2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(d)  Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If at any time after the date of issuance of this Debenture subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price or Future Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time after
the date of issuance of this Debenture combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price or Future Price in
effect immediately prior to such combination will be proportionately increased.
Any adjustment under this Section 5.01(d) shall become effective at the close of
business on the date the subdivision or combination becomes effective.
 
(e)  Distribution of Assets. If the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Debenture, then, in each such case the Conversion
Price in effect immediately prior to the close of business on the record date
fixed for the determination of holders of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (A) the numerator shall be the closing bid price of the Common
Stock on the trading day immediately preceding such record date minus the value
of the Distribution (as determined in good faith by the Company’s Board of
Directors) applicable to one share of Common Stock, and (B) the denominator
shall be the closing bid price of the Common Stock on the trading day
immediately preceding such record date. Notwithstanding the foregoing, the
Distribution in the form of a stock dividend (the “Forward Split”) to be
effected prior to, and in connection with, the Merger shall in no event cause an
adjustment to the Conversion Price, nor shall any similar adjustment to the
capital structure of the Company effected in connection with the Merger.
 
(f)  Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 5.01 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features but excluding
the Recapitalization, as such term is defined in the Securities Purchase
Agreement), then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the holders of
the Debenture; provided, except as set forth in Section 5.01(d), that no such
adjustment pursuant to this Section 5.01(f) will increase the Conversion Price
as otherwise determined pursuant to this Section 5.01.
 
 
8

--------------------------------------------------------------------------------


 
(g)  Notices.
 
(i)  Immediately upon any adjustment of the Conversion Price, the Company will
give written notice thereof to the holder of this Debenture, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.
 
(ii)  The Company will give written notice to the holder of this Debenture at
least ten (10) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any dissolution or
liquidation, provided that such information shall be made known to the public
prior to or in conjunction with such notice being provided to such holder.
 
(h)  Definitions.
 
(i)  “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, or any successor thereto,
pursuant to which the Company’s securities may be issued to any employee,
officer or director for services provided to the Company.
 
(ii)  “Excluded Securities” means any of the following: (a) any issuance by the
Company of securities in connection with a strategic partnership or a joint
venture (the primary purpose of which is not to raise equity capital), (b) any
issuance by the Company of securities as consideration for a merger or
consolidation or the acquisition of a business, product, license, or other
assets of another person or entity and (c) options to purchase shares of Common
Stock, or other stock based awards or grants under an Approved Stock Plan.
 
(iii)  “Other Securities” means (i) those options and warrants of the Company
issued prior to, and outstanding on, the Original Issue Date, (ii) the Units,
including the Common Stock and Warrants included in the Units, issued in the
PPO, (ii) the shares of Common Stock issuable on exercise of such options and
warrants, provided such options and warrants are not amended after the Original
Issue Date, (iii) the shares of Common Stock issued in connection with the
Forward Split and (iv) the shares of Common Stock issuable upon exercise of the
Warrants or conversion of this Debenture.
 
(i)  Nothing in this Section 5.01 shall be deemed to authorize the issuance of
any securities by the Company in violation of Section 5.02.
 


9

--------------------------------------------------------------------------------


 
ARTICLE VI.
 
Section 6.01  Notice. Notices regarding this Debenture shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
 
If to the Company, to:
Cromwell Uranium Corp.
 
1640 Terrace Way
 
Walnut Creek, CA 94597
 
Attention:      David Rector
 
Telephone:    925.930.0100
 
Facsimile:       925.930.6338
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York 10022
 
Adam S. Gottbetter, Esq.
 
Telephone:     212.400.6900
 
Facsimile:        212.400.6901
   
If to the Holder:
 
 
 
 
 
 
Telephone: 
 
Facsimile:   
   
With a copy to:
               
Telephone: 
 
Facsimile: 
       



Section 6.02  Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any
 
 
10

--------------------------------------------------------------------------------


 
such court, or such New York Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Debenture and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Debenture or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Debenture, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
Section 6.03  Severability. The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force and effect.
 
Section 6.04  Entire Agreement and Amendments. This Debenture represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Debenture may be amended only by an instrument in writing
executed by the parties hereto.
 


[Remainder Of Page Intentionally Left Blank]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.
 

 
Cromwell Uranium Corp.
     
By: /s/ David Rector   
 
Name: David Rector
 
Title: Chief Executive Officer










 
{00091845.1 / 0000-090}

12

--------------------------------------------------------------------------------




 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert the Debenture)
 
TO:
 



The undersigned hereby irrevocably elects to convert $      of the principal
amount of the above Debenture into Shares of Common Stock of Arbutus Resources,
Inc., according to the conditions stated therein, as of the Conversion Date
written below.
Conversion Date:
Applicable Conversion Price:
 
Signature:
 
Name:
 
Address:
 
Amount to be converted:
$          
Amount of Debenture unconverted:
$          
Conversion Price per Unit:
$          
Interest on the Principal being
converted shall be paid is
Number of shares of Common
Stock and Warrants to be issued
including as payment of interest, if applicable:
Please issue the shares of Common
Stock and Warrants in the following name
and to the following address:
 
Issue to the following account of the Holder:
 
Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 


 
A-1

--------------------------------------------------------------------------------

